Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-6, 15-17, 19-20, 22, and 27 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification and Applicant’s arguments presented in the remarks filed 6/1/2021, for claim 1, the Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final office action issued on 4/30/2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 15, and 22.
Neither Park nor Torgerson nor LG as disclosed in the office action issued on 4/30/2021 anticipate or render obvious the combination set forth in the independent claims 1, 15, and 22 having the features of cleaning storage space from a desktop from an icon that corresponds to multiple applications, where each of the applications exceed a storage threshold an displaying the icon representing multiple applications in a different manner once the threshold is exceeded.  Furthermore, the prior art do not anticipate or render obvious the combination of selecting an icon from a desktop, shaking it, and deleting storage space of an application while the user performs the shaking gesture.  Specifically, a storage space clearing instruction is traditionally buried in menus and not typically not accessible directly from a desktop or home screen.  The ability for clearing storage space from a desktop, during a user’s shaking input, while in an editing state of a desktop, and provide a real-time visual indication of the cleaning operation, in combination with other limitations in the independent .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL SHEN/Examiner, Art Unit 2171                                                                                                                                                                                         
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171